Citation Nr: 1433859	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine that declined to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder.

In May 2010, the Veteran testified at a video conference hearing before a Veterans Law Judge who is no longer employed by the Board.

In December 2010, the Board reopened the Veteran's claim and remanded the claim for additional development.

In a December 2011 letter, the Veteran was advised that the Veterans Law Judge who conducted the May 2010 hearing is no longer employed at the Board and he was offered the opportunity to testify at a second hearing before another Veterans Law Judge.

In a January 2012 statement, the Veteran's representative indicated that the Veteran desired to testify before another Veterans Law Judge.  In February 2012, the Board remanded the Veteran's claim in order to schedule the requested hearing.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in June 2012.  A transcript of that hearing is associated with the claims file. 

In March 2013, the claim for service connection for an acquired psychiatric disorder  was denied.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  While this case was pending before the Court, a Joint Motion for Remand was filed in January 2014.  The Joint Motion indicated that the Board's decision should be vacated and the case be remanded to the Board for readjudication.  In an Order, also dated in January 2014, the Court granted the Joint Motion and remanded the case.
FINDING OF FACT

The most probative evidence establishes that the Veteran's current acquired psychiatric disorder did not have its onset in service and is not related to his military service; and a psychosis did not manifest to a compensable degree within one year of discharge.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Motion for New Hearing

The veteran testified at a videoconference hearing which was chaired by the undersigned Acting Veterans Law Judge (AVLJ) in June 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In April 2014, the Veteran's attorney wrote to the Board, stating in pertinent part as follows: "Please treat this letter as a formal request for a hearing."  She went on that the Veteran "would like to have a hearing at his local VA Regional Office by travel board hearing."  The Board will treat this request as a motion for another hearing.

The attorney did not mention that she and the Veteran had appeared before the undersigned AVLJ in June 2012.  No reason was provided as to why the June 2012 hearing was in any way inadequate or why another hearing was necessary.  The record on appeal reveals no reason why another hearing should be conducted.

A claimant is entitled to "a hearing" before the Board, which was provided to the Veteran in June 2012.  38 C.F.R. § 20.700(a).  The Board finds that the Veteran has already been afforded his right to "a hearing" pursuant to 38 C.F.R. § 20.700(a) and there is no showing of good cause to justify the scheduling of an additional hearing.

The motion for another personal hearing is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in April 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter included information on how to reopen claims that have been finally decided.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter was sent prior to the initial adjudication in July 2008.  Nothing more was required.  
VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  

The Veteran's service treatment records, post-service private and VA medical records, and Social Security Administration records are associated with the claims file.  The Veteran has also undergone VA examinations with respect to the claim on appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners performed contemporaneous examinations of the Veteran and elicited information concerning the Veteran's disability history.  The opinions considered the pertinent evidence of record and contained supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided an opportunity to set forth his contentions during a hearing in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing in June 2012, the undersigned AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Questions were directed towards eliciting the Veteran's testimony regarding the onset of his condition and the types of symptoms he experiences.  

In this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 
The Board is also satisfied there has been substantial compliance with the December 2010 and February 2012 remands, which directed the RO to obtain additional treatment records and schedule the Veteran for a hearing.  Stegall v. West, 11 Vet. App. 268 (1998).  The records were requested and are unavailable.  The Veteran was notified that although the RO was requesting the records, it was his responsibility to ensure that VA received the files.  The Board is satisfied that further efforts of the National Personnel Records Center to locate in-service mental health records would be futile, and the Veteran was notified of such.  Also, as stated above, the Veteran appeared before the undersigned AVLJ for a hearing in June 2012.  Accordingly, the RO has substantially fulfilled the requirements of the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that only substantial, and not strict, compliance with the terms of a Board remand is required).   

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Therefore, the Board finds that VA's duties to notify and assist are met, and the Board will address the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  Evidence of continuity of symptomatology of a psychosis from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).  

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C.A. § 5107 (West 2012).

When at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

Analysis

The Veteran contends that he has a mood disorder and/or depression as a result of his active duty service.  Specifically, he contends that he had an involuntary psychiatric hospitalization in service and that he has had symptoms of anxiety and depression since his active duty service.

The Veteran's service treatment records reflect that an evaluation was requested by the Veteran's commanding officer in March 1972.  The examiner's impression was that of immature personality.  In September 1973, an entry indicates that the Veteran requested a consultation for depression.  No psychiatric disability was diagnosed and no further mental health treatment is of record from active service.  The RO contacted the National Personnel Records Center (NPRC) in April 2002 and requested records from McDonald Army Hospital at Fort Eustis, Portsmouth Naval Hospital, and Valley Forge Army Hospital, where the Veteran claims he spent the duration of his in-patient psychiatric treatment.  All requests yielded negative results.  The Veteran is aware that the records could not be located (this was discussed at his personal hearings) and he was afforded the opportunity to submit any records he had in his possession.  The Veteran did not provide said records.  However, considering the Veteran's documented mental health evaluation and complaint of depression in service, the Board finds that the requirements of Shedden element (2) have been met. 

The Veteran's post-service VA treatment records show that he was first seen at a mental health clinic in April 2001 complaining of depression.  He was diagnosed with major depressive disorder and the nurse stated that it "may be substance induced since he also meets criteria for Cannabis dependence and alcohol dependence."  His records show continued mental health treatment for depression through March 2012.  Accordingly, the requirements for Shedden element (1) have also been met.  

Turning to the crucial element (3) of Shedden, the Board finds that the weight of the evidence is against the finding that the Veteran's acquired psychiatric disorder had its onset in service, is related to his military service, including the in-service complaint of depression, or was manifest to a compensable degree within one year of his discharge from active duty.  Accordingly, the claim must be denied.  

During the June 2012 hearing, the Veteran maintained that he was committed for psychiatric hospitalization for "almost two months" while on active duty.  When asked the dates of his hospitalization, the Veteran stated, "I would say it was March of '73 until July of '73."  He indicated that he was initially treated at McDonald Army Hospital, then transferred to Portsmouth Naval Hospital, and then ultimately transferred to Valley Forge Army Hospital where he was treated for psychiatric symptoms.  He stated that at the Portsmouth Naval Hospital, the doctor "told [him] that [he] had paranoid schizophrenia."  As previously stated, there are no records to support these contentions. 

Associated with the claims file is a fully favorable decision from the Social Security Administration (SSA) dated in September 2002.  A disability determination and transmittal reflect that the Veteran's primary diagnosis was anxiety-related disorders and the secondary diagnosis was obesity and other hyperalimentation.  The medical records associated with the SSA decision consist of VA treatment reports dated from March 2001 to August 2002 and reflect treatment for major depressive disorder.  The Board notes that VA is not bound by the findings of disability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  In essence, while the SSA determined that the Veteran is disabled, the supporting records do not demonstrate that an acquired psychiatric disorder manifested during service or is otherwise related to military service, or that a psychosis was manifest to a compensable degree within one year of discharge.  

At an August 2002 VA mental disorders examination, the Veteran was assessed with chronic undifferentiated schizophrenia and polysubstance dependence, in remission.  The examiner noted that the Veteran's symptoms included anxiety, paranoia, and insomnia and he was noted to be treated at VA for depressive disorder.  The examiner concluded that the Veteran's schizophrenia was not consistent with his treatment for depression and immature personality disorder in service and he opined that "it does not appear that his current schizophrenia as likely as not is related to service."  

At a July 2003 VA mental disorders examination, the Veteran's claims file was reviewed and a mental status examination and psychiatric testing were conducted.  The Veteran reported a long history of depression and he noted his treatment for psychiatric symptoms in service.  Following the clinical evaluation and review of the claims file, the examiner diagnosed the Veteran with major depressive disorder.  He noted that there was only one note in the service treatment records indicating treatment for depression and he concluded that "there is not enough evidence to suggest that the veteran's current symptoms of depression are related to his treatment in the military service at this time."  

In a July 2005 letter, J.E.S., DVM, stated that although the Veteran's letter jogged some memories from over three decades prior, they were "shadows, phantoms, wisps in a dense, misty fog."  He recalled the Veteran was unable to work but he could not personally recall sending the Veteran to the hospital.  He stated that he remembered that the Veteran was "f***ed up" but he could not recall any particulars.  He alluded to beer and marijuana use but stated that he could be in error with regard to that.  

Also associated with the claims file is a statement from B. Rines, Ph.D., dated in July 2008.  Dr. Rines indicated that he met with the Veteran and reviewed both the Veteran's service treatment records and post-service medical records including records from the SSA.  Dr. Rines indicated that the Veteran asserted very directly and with some detail that he had an in-patient hospitalization while in service although no records were found.  Dr. Rines conducted a mental status evaluation and noted that the Veteran reported that his in-service psychiatric hospitalization had a very negative impact on his post-service years and that he experienced substantial and significant psychological problems since service.  Dr. Rines indicated that VA treatment records suggest that the Veteran as significantly depressed and experienced panic attacks.  Dr. Rines noted that "the absence of medical records of the purported hospitalization makes it difficult to comment on the cause and onset of his current psychological problems."  However, "assuming the accuracy of his statement, [the Veteran] clearly had some form of a significant psychological collapse, while in the service, as a hospitalization of that duration likely only occurred under extreme circumstances."  He stated that if the hospitalization never occurred, "these constructed beliefs may be similar to the delusions reported by the first (8/02) rating examiner."  He concluded that while there are substantial lapses in the Veteran's medical records which might clarify issues regarding the onset of his psychiatric and psychological symptoms, "it is, nevertheless, clear that [the Veteran] entered the service as an effective young man and soon after leaving, started to become clearly impaired to most adult activities" which has continued to the present.

The Veteran testified at a hearing before a retired Veterans Law Judge in May 2010 at which time he reported that while in service he was sent to McDonald Army Hospital by his commanding officer and treated with Thorazine.  He reported that he was transferred to Portsmouth Naval Hospital.  He stated that he was placed in a locked ward and treated with Stelazine.  He testified that he was diagnosed with schizophrenia at that time.  He reported that he was later transferred to Valley Forge Army Hospital and the entire hospitalization lasted for two or three months.  The Veteran reported that he had not been treated for schizophrenia since service but he has sought treatment for depression and anxiety since service.  He also testified that he did not seek treatment until 2000 because he "didn't have no reason to really."  Upon further questioning, he indicated that he waited until 2000 because he did not have insurance but that he has had symptoms of anxiety and depression since he separated from service.  The Veteran indicated that when he was sent back to duty, "they said that I went-as far as they were concerned, I was AWOL."  After this, they changed his duties and he "got very depressed" and "went to the hospital and asked them if [he] could go to mental hygiene" for depression. 

Associated with the claims file is a statement from the Veteran's mother dated in May 2010 in which she indicated that the when the Veteran initially entered service he diligently wrote home and seemed happy and his letters were consistent with the person that he was when he entered service.  She reported that some time prior to the Veteran's separation from service, he stopped writing and stopped calling home.  She indicated that the family became concerned but they were unable to get any information about the Veteran and ultimately learned of his psychiatric hospitalization from the Veteran's girlfriend at the time.  She noted that the Veteran served another year after his hospital discharge and returned home a very different person than when he entered service.  She indicated that he entered service as an active and outgoing person and returned home withdrawn, unresponsive, and depressed.

At a hearing before the undersigned Acting Veterans Law Judge in June 2012, the Veteran testified that he did not have psychological problems when he entered service.  He indicated that while in service he initially went to the hospital voluntarily but was ultimately held involuntarily for psychiatric symptoms for a period of two months.  He testified that he has had psychiatric symptoms since service including depression, nightmares, anxiety, panic attacks, and trouble with his memory.  He again stated that he did not seek treatment until 2000 because he did not have insurance and he ultimately sought treatment at VA.  

Considering all the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection for a psychiatric disorder.  The Veteran's service treatment records do not show that he was diagnosed with a psychiatric disability in service.  Consultation showed that he was found to have an immature personality disorder in March 1972 but that he continued to serve until May 1974, completing his period of active duty.  Although his service treatment records indicate he sought treatment for depression in September 1973, there is no indication of a diagnosis of a chronic depressive disorder in service, or clinical evidence of ongoing treatment either in service or shortly after discharge from active duty.  

The Board confers little probative value to the Veteran's contentions about an involuntary commitment during service during which he was diagnosed with schizophrenia.  First, the lack of documentation at McDonald Army Hospital, Portsmouth Naval Hospital, and Valley Forge Army Hospital weighs against the Veteran's contentions.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render the statements incredible, however such absence is for consideration in determining the weight of such evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  However, it is inherently incredible that an in-patient hospitalization of several months duration would not have generated some paper trail in his service treatment records - if only a mention of such hospitalization on the separation examination report.  

Additionally, the July 2008 report from Dr. Rines states that the reports of involuntary hospitalizations may be "constructed beliefs" similar to "delusions."  During the May 2010 hearing, the Veteran's attorney even contemplated that if the involuntary hospitalization "really didn't happen, then these may be similar to delusions reported by the first ratings examiner."  During the Veteran's hearing in June 2012, the Veteran, himself, identified his memory troubles.  

The Board acknowledges the lay statements submitted by the Veteran's mother and J.E.S. regarding the in-service events and the Veteran's psychiatric condition.  The Veteran's mother indicated that she learned of the Veteran's hospitalization from his girlfriend at the time but that when she called the hospital, she was told they were unable to "give the family any information."  Notably, she does not have any first-hand evidence of the hospitalization.  Additionally, although his mother recalled that the Veteran changed after his period of active duty, she is not competent to diagnose the Veteran with a psychiatric impairment or to link any psychiatric disability to service.  In fact, there are numerous reasons why a person would be different after a period of service, including due to possible alcohol and drug abuse which is documented in the claims file.  (See, for example, an April 2001 private medical record denoting that the Veteran smoked marijuana every day and had an alcohol dependence.)  Similarly, J.E.S. indicated that he remembered that the Veteran was unable to work, but "honestly cannot remember personally sending [the Veteran] to the hospital."  He also noted that the Veteran "liked beer . . . and marijuana."  During his hearings, the Veteran testified that he smoked marijuana in service.  J.E.S. is likewise found not competent to diagnose the Veteran with a psychiatric disorder, even were he to suggest one.   

The Veteran testified that when he returned to service after his hospitalization in July 1973, he was told that he was considered AWOL.  However, on a memorandum dated in April 1974 regarding a civil arrest, a month prior to his discharge, the Veteran's commanding officer indicated that there was "no history of previous disciplinary problems" with the Veteran.  This discrepancy is suggestive of at least some memory lapse regarding the relevant time period.  

Even if the Board were to consider the Veteran's testimony credible regarding the 2- or 3- month involuntary commitment to a psychiatric ward during active service, it appears as though any psychiatric disorder resolved before his discharge.  He testified that he returned to active duty in July 1973 and was able to complete his period of active duty until he was discharged in May of 1974, ten months after his alleged discharge from the hospital.  Further, the Veteran's separation report of medical examination from March 1974 notes that the examiner found the Veteran psychiatrically "normal" and there were no notes regarding a psychiatric disorder or any period of in-patient psychiatric hospitalization.  Finally, as noted numerous times, there is no evidence of mental health treatment until 2001, over 25 years after service.  A prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran's statements and testimony in support of his claim primarily allege continuity of symptoms since active service - however, the most probative evidence does not show that the Veteran has a psychosis.  He has been diagnosed with major depressive disorder, which is not included in the list of chronic diseases provided in 38 C.F.R. § 3.309(a).  Hence, service connection on the basis of continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) may not be established.  See Walker, supra.

Moreover, considering the Veteran's schizophrenia diagnosis in August 2002, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, although the Veteran has asserted continued anxiety and depression symptoms since his discharge from service, he did not report any such difficulties upon separation examination and the medical records do not demonstrate that he sought mental health treatment until more than 25 years elapsed after his service discharge.  A prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the absence of any findings of a psychiatric condition in service, or in the immediate years following discharge, or until passage of over two decades, is against the Veteran's claims for service connection.

Additionally, the Veteran initially filed his claim for benefits in 2001 and appears to have done so in response to financial difficulties.  During the June 2012 hearing, the Veteran indicated that he stopped working in 2000 and that he receives Social Security Disability.  This statement suggests that the Veteran has a significant financial interest in the claim for VA benefits.  To the extent that the Veteran failed to report a psychiatric condition prior to his financial difficulties, the Board finds that the financial interest reduces his credibility to the extent that he reports that he has had anxiety and depression symptoms since active service.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of a claimant's testimony).  Therefore, the Board finds that the evidence does not support a finding of continuity of symptomatology following service as required to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge and acknowledges the Veteran's contentions regarding his current symptoms of depression and anxiety.   Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Veteran is not competent to establish a matter that requires medical knowledge, such as providing the etiology of his current acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

That is, there is no indication that the Veteran is competent to etiologically link his current psychiatric disorder to service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating mental health conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Major depressive disorder, schizophrenia, and other psychiatric disorders are complex diseases that require specialized training and testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  See Jandreau, supra.  His contentions are also outweighed by VA examiners' opinions that the record does not support a relationship between the Veteran's current condition with his active service.  Accordingly, the Veteran's lay statements do not constitute competent medical evidence and lack probative value.  

The Board acknowledges the statements the Veteran has submitted in support of this claim.  For example, Dr. Rines has concluded that the Veteran suffered a psychological collapse in service and been impaired since that time.  However, the Board concludes that this statement lacks significant probative value as it is not supported by the record.  The contemporaneous medical records demonstrate that the Veteran was psychiatrically normal at separation.  Additionally, the first evidence of a diagnosis of a mental disorder is from 2001.  To the extent Dr. Rines based his opinion on statements made by the Veteran regarding symptoms of depression between discharge and 2001, the Board has found such statements incredible.  Therefore, Dr. Rines' statement linking the Veteran's current psychiatric disorder to service is flawed.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.).

Conversely, the Board awards much probative value to the opinions of VA examiners who conducted the August 2002 and July 2003 mental health examinations.  After a thorough review of the record, a history as relayed by the Veteran, and a mental health examination, neither examiner found enough evidence of treatment in service to indicate the Veteran's current psychiatric disorder is related to service.  The August 2002 examiner even indicated that his complaints in service were inconsistent with his current psychiatric disorder.  Both opinions cited to the applicable medical records and provided a rationale.   

In sum, the Board finds that preponderance of the evidence is against the claim and the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


